DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 11116031 B2. This is a statutory double patenting rejection.

Regarding claim 1 of the instant application, 11116031 B2 discloses A method in a User Equipment, UE, comprising: transmitting a Radio Resource Control, RRC, resume request message; in response to the RRC resume request message, receiving an RRC connection release message with an indication for suspend; and in response to receiving the RRC connection release message with an indication for suspend, replacing information in a stored Access Stratum, AS, context of the UE with new information, wherein replacing the information in the stored AS context of the UE comprises: replacing stored security context information with security context information comprised in the RRC connection release message; replacing a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replacing a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 1).

Regarding claim 2 of the instant application, 11116031 B2 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message, replacing a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message, and replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 2).

Regarding claim 3 of the instant application, 11116031 B2 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 3).

Regarding claim 4 of the instant application, 11116031 B2 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message (claim 4).

Regarding claim 5 of the instant application, 11116031 B2 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 5).

Regarding claim 6 of the instant application, 11116031 B2 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 6).

Regarding claim 7 of the instant application, 11116031 B2 discloses The method of claim 1, wherein the C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message is a temporary C-RNTI (claim 7).

Regarding claim 8 of the instant application, 11116031 B2 discloses The method of claim 1 further comprising, after replacing the information in the stored AS context of the UE to provide an updated AS context of the UE, using the updated AS context of the UE to send a subsequent RRC resume request (claim 8).

Regarding claim 9 of the instant application, 11116031 B2 discloses The method of claim 8 wherein using the updated AS context of the UE to send the subsequent RRC resume request comprises using the updated AS context to calculate a security integrity token comprised in the subsequent RRC resume request (claim 9).

Regarding claim 10 of the instant application, 11116031 B2 discloses A User Equipment, UE, comprising: a radio interface; and processing circuitry associated with the radio interface, wherein the processing circuitry is configured to cause the UE to: transmit a Radio Resource Control, RRC, resume request message; in response to the RRC resume request message, receive an RRC connection release message with an indication for suspend; and in response to receiving the RRC connection release message with an indication for suspend, replace information in a stored Access Stratum, AS, context of the UE with new information wherein, to replace the information in the stored AS context of the UE, the processing circuitry is configured to cause the UE to: replace stored security context information with security context information comprised in the RRC connection release message; replace a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replace a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replace a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replace a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 10).

Regarding claim 11 of the instant application, 11116031 B2 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message, replacing a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message, and replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 11).

Regarding claim 12 of the instant application, 11116031 B2 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 12).

Regarding claim 13 of the instant application, 11116031 B2 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message (claim 13).

Regarding claim 14 of the instant application, 11116031 B2 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 14).

Regarding claim 15 of the instant application, 11116031 B2 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 15).

Regarding claim 16 of the instant application, 11116031 B2 discloses A network node for updating a User Equipment, UE, Access Stratum, AS, context stored for a UE upon re-suspending the UE in response to a Radio Resource Control, RRC, resume request from the UE, the network node comprising: processing circuitry configured to cause the network node to: receive, from a UE, a RRC resume request message; in response to receiving the RRC resume request message, transmit, to the UE, an RRC connection release message with an indication for suspend; and in response to transmitting the RRC connection release message with an indication for suspend, replace information in a stored AS context of the UE with new information, wherein, to replace the information in the stored AS context of the UE, the processing circuitry is configured to cause the network node to: replace stored security context information with security context information comprised in the RRC connection release message; replace a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replace a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replace a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replace a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 16).

Regarding claim 17 of the instant application, 11116031 B2 discloses The network node of claim 16, wherein replacing the information in the stored AS context of the UE comprises replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message, replacing a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message, and replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 17).

Regarding claim 18 of the instant application, 11116031 B2 discloses The network node of claim 16, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 18).

Regarding claim 19 of the instant application, 11116031 B2 discloses The network node of claim 16, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message (claim 19).

Regarding claim 20 of the instant application, 11116031 B2 discloses The network node of claim 16, wherein replacing the information in the stored AS context of the UE comprises replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 20).


The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 8-10, 12, 16, and 18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No.: US 10485051.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of Patent No.: US 10485051 contain all the limitations of instant claims 1, 3, 8-10, 12, 16, and 18.  The instant application claims 1, 3, 8-10, 12, 16, and 18 are broader in every aspect than claims 1-8 of Patent No.: US 10485051 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 10485051 discloses A method in a User Equipment, UE, comprising: transmitting a Radio Resource Control, RRC, resume request message; in response to the RRC resume request message, receiving an RRC connection release message with an indication for suspend; and in response to receiving the RRC connection release message with an indication for suspend, replacing information in a stored Access Stratum, AS, context of the UE with new information, wherein replacing the information in the stored AS context of the UE comprises: replacing stored security context information with security context information comprised in the RRC connection release message; replacing a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replacing a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replacing a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replacing a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 1).

Regarding claim 3 of the instant application, 10485051 discloses The method of claim 1, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 2).

Regarding claim 8 of the instant application, 10485051 discloses The method of claim 1 further comprising, after replacing the information in the stored AS context of the UE to provide an updated AS context of the UE, using the updated AS context of the UE to send a subsequent RRC resume request (claim 3).

Regarding claim 9 of the instant application, 10485051 discloses The method of claim 8 wherein using the updated AS context of the UE to send the subsequent RRC resume request comprises using the updated AS context to calculate a security integrity token comprised in the subsequent RRC resume request (claim 4).

Regarding claim 10 of the instant application, 10485051 discloses A User Equipment, UE, comprising: a radio interface; and processing circuitry associated with the radio interface, wherein the processing circuitry is configured to cause the UE to: transmit a Radio Resource Control, RRC, resume request message; in response to the RRC resume request message, receive an RRC connection release message with an indication for suspend; and in response to receiving the RRC connection release message with an indication for suspend, replace information in a stored Access Stratum, AS, context of the UE with new information wherein, to replace the information in the stored AS context of the UE, the processing circuitry is configured to cause the UE to: replace stored security context information with security context information comprised in the RRC connection release message; replace a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replace a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replace a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replace a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 5).

Regarding claim 12 of the instant application, 10485051 discloses The UE of claim 10, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 6).

Regarding claim 16 of the instant application, 10485051 discloses A network node for updating a User Equipment, UE, Access Stratum, AS, context stored for a UE upon re-suspending the UE in response to a Radio Resource Control, RRC, resume request from the UE, the network node comprising: processing circuitry configured to cause the network node to: receive, from a UE, a RRC resume request message; in response to receiving the RRC resume request message, transmit, to the UE, an RRC connection release message with an indication for suspend; and in response to transmitting the RRC connection release message with an indication for suspend, replace information in a stored AS context of the UE with new information, wherein, to replace the information in the stored AS context of the UE, the processing circuitry is configured to cause the network node to: replace stored security context information with security context information comprised in the RRC connection release message; replace a stored Inactive Radio Network Temporary Identifier, I-RNTI, with an I-RNTI comprised in the RRC connection release message; replace a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replace a stored physical cell identity with a physical cell identity of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replace a stored Cell Radio Network Temporary Identifier, C-RNTI, with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message (claim 7).

Regarding claim 18 of the instant application, 10485051 discloses The network node of claim 16, wherein replacing the information in the stored AS context of the UE comprises replacing stored security context information with security context information comprised in the RRC connection release message, and wherein the security context information comprises a next hop chaining count (claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469